Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The office action from the Chinese Patent Office and JP 2014-78392 cited in the information disclosure statement of 22 May 2019 have been considered with respect to the provided English translations. WO 2016/072807, WO 2016/070713 and the Chinese patent documents cited in the information disclosure statement of 22 May 2019 have been considered with respect to the provided English abstracts.
Claim Objections
Claims 18, 19, 25 and 16 are objected to because of the following informalities:  These claims should depend from claim 17, not claim 0.  Appropriate correction is required.
	This change in dependency occurred in the preliminary amendments. These claims as originally filed were dependent on claim 17.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification only teaches producing luminescent RNH3MX3 perovskite nanosheets having the structure of claim 17 and/or nanosheets having the structure of claim 17 and at least one of the properties of claims 18, 25 and 26, where X is a halide, R is alkyl, alkenyl, alkynyl, aryl, heteroaryl, heterocyclyl, cycloalkyl, cycloalkenyl and cycloalkynyl and M is a transition metal, a Group IIIA metal, a Group IVA metal or a Group VA metal. There are no other nanosheet compositions disclosed in the specification and there is no guidance in the specification for producing any other luminescent nanosheet compositions besides luminescent RNH3MX3 perovskite nanosheets. The claims are directed to luminescent nanosheets having the structure of claim 17 having any composition and/or to luminescent nanosheets having the structure of claim 17 and at least one of the properties of claims 18, 25 and 26 of any composition. The single disclosed luminescent composition of RNH3MX3 perovskite where X is a halide, R is alkyl, alkenyl, alkynyl, aryl, heteroaryl, heterocyclyl, cycloalkyl, cycloalkenyl and cycloalkynyl and M is a transition metal, a Group IIIA metal, a Group IVA metal or a Group VA metal is not a representative number of species to support the claimed genus, which includes the alkali metal lead halides of the formula APbX3, where A is Cs or Rb, such taught in U.S. patent 10,858,581, CN 106809872, U.S. patent application publication 2017/0217785, the Akkerman et al article and the Song et al article; the organic-inorganic perovskite halides of the formula 2(ABX3)n-1BX4, where L is an organic ligand, B is a divalent metal cation, n is 1, 2, 3 or 4 and A is a monovalent metal cation or a monovalent organic cation, such as those taught in U.S. patent 10,273,405 and the Weidman et al article; cesium metal halides of the formula CsAX3 and organic metal halides of the formula (RNH3)2AX4, where A is Ge, Sn, Pb, Sb, Bi, Cu and Bi and R is an organic group, such as those taught in U.S. patent 10,822,542 and WO 2016/180364; luminescent are earth oxides such as those taught in the abstract for RU 2465299; luminescent aluminum nanosheets such as those taught in CN 106623901; and luminescent nanosheets of rare earth doped LaNb2O7 such as those taught in the Takasugi et al article. It is noted that the organic metal halides of the formula (RNH3)2AX4 and organic-inorganic perovskite halides of the formula L2(ABX3)n-1BX4 are both produced from RNH3X precursors, and thus the precursor limitation in claim 20 does not limit the composition of the claimed nanosheets to those  having the compositional formula of RNH3MX3. There is no indication or suggestion in the specification that applicants contemplated any other luminescent nanosheet composition besides nanosheets of RNH3MX3 perovskite where X is a halide, R is alkyl, alkenyl, alkynyl, aryl, heteroaryl, heterocyclyl, cycloalkyl, cycloalkenyl and cycloalkynyl and M is a transition metal, a Group IIIA metal, a Group IVA metal or a Group VA metal. Thus the specification does not describe the claimed subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The variable R for the each of claimed precursor composition is not defined.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 17 is rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by the Takasugi et al article.
This reference teaches luminescent nanosheets of LaNb2O7:Er+3,Yb+3 having a thickness of 3.91 nm and a width of 300 nm. The dimensions of the taught nanosheets fall within those claims and thus the reference anticipated the claimed luminescent nanosheets.
Claim 17 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by CN 106809872.
The translation for this reference teaches CsPbBr3 nanosheets having a width of 50-1000 nm, which falls within the claimed range and a thickness corresponding with 2 or 3 nanosheet layers. Song et al teaches each nanosheet layer has a thickness of 1.8±0.2 nm. Thus CN 106809872 teaches the CsPbBr3 nanosheets having a thickness of 3.2-4 nm or 4.8-6 nm. These thicknesses fall within the claimed range. While the reference does not explicitly teach this 3 is luminescent. The Chinese patent document anticipates the claimed nano-sheets.
Claim 17 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by the Cho et al article.
This article teaches luminescent (CH3NH3)PbBr3 nanoplatelets, which reads upon nanosheets, having a width of 300-500 nm which falls within the claimed range and a thickness of 3.4-5.4 nm, which falls within the claimed range. The reference teaches the claimed nanosheets.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Cho et al article.
	This article teaches luminescent (CH3NH3)PbBr3 nanoplatelets, which reads upon nanosheets, having a width of 300-500 nm which falls within the width claimed range and a thickness of 6-9 nm; 4.8-7.2 nm or 2.4-3.6 nm. These thicknesses overlap the claimed thickness range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.	The reference suggest the claimed nanosheets.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN 106623901.
The translation for this reference teaches luminescent aluminum nanosheets. These nanosheets having a width of 50-1000 nm, which falls within the claimed width range, and a thickness of 1.5-50 nm, which overlaps the claimed thickness range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggest the claimed nanosheets.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over abstract for RU 2465299.
The abstract teaches luminescent rare earth oxide nanoplates, which reads upon nanosheets. The taught nanoplatelets, or nanosheets, having a width of 8-17 nm and a thickness of 1-15 nm. Both of these ranges overlaps the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggest the claimed nanosheets.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Akkerman et al article.
3 nanoplatelets, which reads upon nanosheets, having a thickness of 2.6-3.4 nm and a width of 40.9±6.8 nm. Both of these ranges overlaps the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggest the claimed nanosheets.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. patent application publication 2017/0217785.
This reference teaches luminescent nanosheets of ABX3 where A is Cs or Rb, M is Sn or Pb and X is Cl, Br or I. Paragraph [0037] teaches the nanosheets have a thickness of 1-100 nm and a width of 250-5000 nm. Both of these ranges overlaps the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggest the claimed nanosheets.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. patent 10,858581 in view of the teachings in provisional application 62/409191.
The provisional application teaches nanoplatelets, or nano-sheets, of CsPbX3, where X is Cl, Br and/or I. The nanoplatelets have a thickness of 2-750 nm and a width of greater than about 500 nm. Both of these ranges overlaps the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggest the claimed nanosheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/8/21